t c summary opinion united_states tax_court john h webster petitioner v commissioner of internal revenue respondent docket no 7243-01s filed date john h webster pro_se davis g yee for respondent wolfe special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - respondent determined the following deficiency in and additions to petitioner’s federal_income_tax additions to tax_deficiency sec_6651 a sec_6651 a sec_6654 a dollar_figure dollar_figure dollar_figure dollar_figure after a concession by respondent ’ the issues for decision are whether petitioner’s wages nonemployee compensation prizes_and_awards interest and distribution from an individual_retirement_account ira received during constitute gross_income whether petitioner is liable for an addition_to_tax for failing to file a federal_income_tax return and whether petitioner is liable for an addition_to_tax for failing to pay estimated income_tax some of the facts have been stipulated and are so found petitioner resided in santa clara california at the time the amended petition was filed with the court petitioner has a bachelor of science degree in electrical engineering from the university of washington and a master of science degree in computer science from the university of santa clara petitioner has been employed for many years as a computer programmer ‘respondent concedes that petitioner is not liable for an addition_to_tax under sec_6651 in petitioner pleaded no contest to two felony charges of attempted child pandering and was sentenced to year in jail with credit for time served and suspension of the balance of the sentence and probation since his conviction petitioner has encountered difficulties securing a job meeting his financial expectations petitioner did not file a federal_income_tax return for during petitioner received wages of dollar_figure nonemployee compensation of dollar_figure prizes_and_awards of dollar_figure interest of dollar_figure and a distribution of dollar_figure from an ira these amounts total dollar_figure as determined by respondent in the notice_of_deficiency petitioner contends no provision of law makes him liable for federal_income_tax and he is not liable for federal_income_tax for because the federal government allegedly owes him compensation_for violating his rights in connection with certain felony charges in the facts in this case have been established by written and oral stipulation and there are no material facts in dispute since only legal issues remain the burden_of_proof with respect to the deficiency is irrelevant 115_tc_523 petitioner’s first argument that no provision of law makes him liable for federal_income_tax is frivolous sec_61 a - - defines gross_income as all income from whatever source derived with exceptions not relevant here compensation_for services income derived from business_interest prizes_and_awards and distributions from individual retirement plans are all specifically included in gross_income see sec_61 a d petitioner states his second argument as follows the bottom line is that when an agency of the us government intentionally violates my rights and then proceeds to cover up that fact and other agencies such as the fbi refuse to investigate my allegations then the us government has forfeited any right to levy taxes against me that it might have had in other words the government has failed to live up to its part of this social contract when its agencies violated my rights in short petitioner argues that he is entitled to offset his unrelated claims against the federal government against his federal_income_tax obligations we have rejected similar setoff arguments in the past we have concluded that we lacked jurisdiction over the taxpayers’ unrelated claims against the federal government e g watts v commissioner tcmemo_1995_196 akins v commissioner tcmemo_1993_256 affd without published opinion 35_f3d_577 11th cir randall v commissioner tcmemo_1993_207 affd without published opinion 29_f3d_621 2d cir petitioner’s felony conviction and the actions taken by governmental authorities in connection with that conviction have no bearing on his tax_liability this court is a court of limited statutory jurisdiction and lacks general equitable powers 484_us_3 accordingly we do not have jurisdiction over petitioner’s claims against the federal government arising from his felony conviction therefore we sustain respondent’s determination of the deficiency respondent determined that petitioner is liable for an addition_to_tax pursuant to sec_6651 and an addition_to_tax pursuant to sec_6654 respondent bears the burden of production with respect to both additions to tax sec_7491 ’ to meet his burden of production respondent must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty the burden_of_proof remains with petitioner see 116_tc_438 sec_6651 imposes an addition_to_tax for failure_to_file a federal_income_tax return unless it is shown that such failure is due to reasonable_cause and not due to willful neglect 469_us_241 a the internal_revenue_service restructuring and reform act of publaw_105_206 sec 112_stat_685 added sec_7491 which places the burden of production on the secretary with respect to a taxpayer’s liability for penalties and additions to tax in court proceedings arising in connection with examinations commencing after date sec_7491 c applies because the examination in this case commenced in -- - failure_to_file is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and nevertheless was unable to file the return within the prescribed time 92_tc_899 sec_301 l c proced admin regs willful neglect means a conscious intentional failure_to_file or reckless indifference to the obligation to file united_states v boyle supra petitioner has stipulated that he did not file a federal_income_tax return for the year in issue thus respondent has satisfied his burden of production with respect to the addition_to_tax for failure_to_file a timely return higbee v commissioner supra burr v commissioner tcmemo_2002_69 petitioner has failed to show that his failure_to_file was due to reasonable_cause and not due to willful neglect accordingly we sustain respondent’s determination on this issue sec_6654 imposes an addition_to_tax in the case of any underpayment of estimated_tax by an individual the addition_to_tax under sec_6654 is mandatory in the absence of statutory exceptions sec_6654 e 91_tc_874 75_tc_1 with limited exceptions that are inapplicable here sec_6654 has no provision we have jurisdiction over the sec_6654 addition_to_tax in this case because an income_tax return was not filed for the year at issue see sec_6665 meyer v commissioner 97_tc_555 heisey v commissioner tcmemo_2002_41 - j- relating to reasonable_cause and lack of willful neglect it is mandatory and extenuating circumstances are irrelevant 33_tc_1071 petitioner does not argue nor do we find that any statutory exception under sec_6654 applies in this case accordingly we sustain respondent’s determination on this issue the tax_court is authorized under sec_6673 to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure when it appears to the court that the taxpayer’s position in the proceeding is frivolous or groundless petitioner’s position based on stale and meritless contentions is manifestly frivolous and groundless and his action has resulted in the waste of limited judicial and administrative resources at trial we warned petitioner of these penalty provisions and he promptly brought his arguments to an end under these circumstances we shall not impose a penalty under sec_6673 at this time but we caution petitioner that the imposition of the penalty is likely if he returns to this court with similar arguments in the future reviewed and adopted as the report of the small_tax_case division to reflect respondent’s concession decision will be entered under rule
